

116 HR 1814 IH: ABLE Age Adjustment Act
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1814IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Mr. Cárdenas (for himself, Mrs. Rodgers of Washington, Mr. Cohen, Mr. Fitzpatrick, Mr. Turner, Mr. Rose of New York, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the age requirement with respect to
			 eligibility for qualified ABLE programs.
	
 1.Short titleThis Act may be cited as the ABLE Age Adjustment Act. 2.Modification of age requirement for qualified ABLE programs (a)In generalSection 529A(e) of the Internal Revenue Code of 1986 is amended by striking age 26 in paragraphs (1)(A) and (2)(A)(i)(II) and inserting age 46.
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			